Winfield v Monticello Senior Hous. Assoc. (2016 NY Slip Op 00873)





Winfield v Monticello Senior Hous. Assoc.


2016 NY Slip Op 00873


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Mazzarelli, J.P., Moskowitz, Richter, Gische, JJ.


145 109064/11

[*1]Cindy Winfield, Plaintiff-Respondent, —
vMonticello Senior Housing Associates, Defendant-Appellant, John Crawford Housing For Senior Citizens, Inc., Defendant.


London Fischer LLP, New York (Myra Needleman of counsel), for appellant.
Frekhtman & Associates, Brooklyn (Nikhil S. Agharkar of counsel), for respondent.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered April 9, 2015, which denied defendant Monticello Senior Housing Associates' motion for summary judgment as untimely, unanimously affirmed, without costs.
Supreme Court providently exercised its discretion in denying defendant's motion as untimely (Fine v One Bryant Park, LLC, 84 AD3d 436, 437 [1st Dept 2011]). Defendant filed its motion after the deadline set forth in the April 6, 2012 preliminary conference order. That deadline is controlling, given that there is no subsequent order or directive explicitly providing otherwise (see Freire-Crespo v 345 Park Ave. L.P., 122 AD3d 501, 502 [1st Dept 2014]). The action's conversion to e-filing on February 16, 2012, approximately two months before the order, does not warrant a different result. Further, Supreme Court properly determined that defendant failed to provide good cause for its delay in moving for summary judgment (see Brill v City of New York, 2 NY3d 648, 652-653 [2004]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK